PER CURIAM.
Appellant seeks reversal of an order of the Unemployment Appeals Commission which affirmed the decision of the Appeals Referee that held appellant was not entitled to benefits on the ground that he failed to report to the claim office as required by the Florida Unemployment Compensation Law.
We have carefully considered appellant’s contentions in the light of the record on appeal and the briefs and have concluded that no reversible error has been demonstrated. There is competent substantial evidence in the record and a substantial reasonable basis in the law to support the findings and conclusions of the Appeals Referee, adopted by the Commission, that claimant is ineligible for benefits for failure to meet reporting requirements, within the meaning of section 443.091(1)(a) Florida Statutes (1980). See Bagwell Lumber Company v. Florida Department of Commerce, 353 So.2d 1261 (Fla.2d DCA 1978). Therefore the order appealed is affirmed.
Affirmed.